internal_revenue_service number info release date dear index no cor-140432-01 ir number 0107-426flmrj date this is in response to your inquiry dated date regarding the maximum annual contribution to a sec_457 plan and 401_k_plan under the recently passed economic_growth_and_tax_relief_reconciliation_act_of_2001 the act the act will increase the employee contribution limit for sec_457 plans and k plans the annual contribution limit for k plans will gradually increase from dollar_figure for taxable_year to dollar_figure for taxable_year the contribution limit for sec_457 plans used by state and local_government employees will also increase to dollar_figure by taxable_year from dollar_figure for taxable_year the increase for tax years beginning in calendar_year will be the following year employee contribution limit for k b and plan sec_2002 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure after the limit is adjusted for inflation in dollar_figure increments with any increase that is not a multiple of dollar_figure rounded down to the next lowest multiple of dollar_figure for years beginning before date amounts excluded from income under certain types of plans must be treated as amounts deferred under sec_457 and therefore count against the annual limitation or catch-up limitation these plans are other sec_457 plans sec_401 codas sec_402 seps sec_403 tsas and plans for which deduction is allowed because of a contribution to an organization described in sec_501 thus an individual who defers compensation in both an eligible sec_457 plan and in another plan such as a sec_401 plan is limited to a total combined deferral of dollar_figure annually for if the individual is to enjoy tax_deferral on the combined amounts if the combined deferral cor-1404320-01 exceeds dollar_figure for tax_year the amounts treated as excess in the eligible sec_457 plan are taxable currently under sec_457 for years beginning after date the provision requiring that sec_457 deferrals be coordinated with contributions to other plans in determining if the deferral limit was exceeded is repealed by the act thus for the year beginning date an individual may be able to contribute up to dollar_figure to a sec_457 plan and also contribute dollar_figure to a 401_k_plan provided the individual meets the eligibility requirements example in mr x works for a tax-exempt_organization offering its employees a sec_457 plan mr x also works for a company that offers a 401_k_plan in determining how much can be deferred to the sec_457 plan without exceeding the deferral limit mr x no longer has to reduce his otherwise allowable deferral by the amounts contributed to the sec_401 plan his maximum sec_457 plan deferral would be the applicable_dollar_amount for ie dollar_figure if he is eligible he could also elect to defer the maximum applicable_amount for ie dollar_figure to the sec_401 plan therefore from the information you furnished the pamphlet you received seems to be correct you and your colleagues could be eligible to contribute in up to dollar_figure to the sec_457 plan and up to dollar_figure to a 401_k_plan provided you meet all the other necessary eligibility requirements if you have any further questions please call vernon s carter of this office at sincerely robert patchell assistant branch chief qualified_plans branch office of division counsel associate chief_counsel tax exempt and government entities
